DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “first resistance values at a first position of a mixture layer nearest a current collector are smaller than second resistance values at a second position of a mixture layer nearest the separator, " in claim 1 is a relative term which renders the claim indefinite.  The term " first resistance values at a first position of a mixture layer nearest a current collector are smaller than second resistance values at a second position of a mixture layer nearest the separator, " is not defined by the claim, the specification does not provide a standard for Appropriate correction is required.
Regarding claim 1, the phrase "“the at least three resistance components include the top three resistance components having largest resistance values among the eight resistance components” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saka et al., US 2016/0006030..  
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding “when a constant-current charge is performed at a current of 1 C until a voltage at a state of charge of 0% reaches a predetermined upper limit voltage and a lithium ion concentration in the active material of the positive electrode at a state of charge of 0% is defined as 1.0,” is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is 
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 2, although Saka et al., does not teach a first void rate in the mixture layer at the first position nearest the current collector is lower than a second void rate in the mixture layer at the second position nearest the separator, Saka et al., teaches voids (0010; 0017; 0042-0043; 0051-0052; 0092).Regarding claim 3, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 3, although Saka et al., does not teach a first void rate in the mixture layer at the first position nearest the current collector is lower than a second void rate in the mixture layer at the second position nearest the separator, Saka et al., teaches voids (0010; 0017; 0042-0043; 0051-0052; 0092).Regarding claim 4, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.

Regarding claim 4, although Saka et al., does not teach a first content of a conductive auxiliary agent in the mixture layer of the positive electrode at the first position nearest the current collector of the positive electrode is larger than a second content of the conductive auxiliary agent in the mixture layer of the positive electrode at the second position nearest the separator, the first positon and second position are two locations which are present in the structure (0039; 0058; 0092). Regarding claim 5, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098); a conductive auxiliary agent in the mixture layer (0017; 0081-0082; 0086-0097).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 5, Saka et al., teaches a conductive auxiliary agent in the mixture layer (0017; 0081-0082; 0086-0097); the first positon and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 6, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098); and a first content of a binder in the mixture layer (0087; 0090-0091; 0094; 0096-0097).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:


Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches a first content of a binder in the mixture layer of the negative electrode (0087; 0090-0091; 0094; 0096-0097); the first positon and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 8, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches a first particle size of the active material of the positive electrode (0016-0018; 0022; 0025; 0043-0047); the first positon and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 9, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches a first particle size of the active material of the positive electrode (0016-0018; 0022; 0025; 0043-0047); the first positon and second position are two locations which 
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches the first positon and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kishimi et al., US 2014/0030595; Ozaki et al., US 2014/0127572; Ohsawa et al., US 20090139787; Takahata et al., US 2015/0171414; Kishimoto et al., US 20170077502.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727